Citation Nr: 0818086	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-23 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving 
Department of Veterans Affairs death benefits. 


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to 
April 1947.  He died in April 2003.  The appellant seeks 
recognition as his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the appellant 
recognition as the veteran's surviving spouse for the purpose 
of receiving Department of Veterans Affairs death benefits. 

In her June 2005 substantive appeal, the appellant requested 
a personal hearing before a Veterans Law Judge presided at 
the RO, but in August 2005, she withdrew her request for a 
personal hearing.  


FINDING OF FACT

The appellant was not married to the veteran nor did she live 
with him continuously from the time of the purported marriage 
until his death.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for purposes of VA death benefits 
have not been met.  38 U.S.C.A. §§ 101, 103, 1310, 1311, 5107 
(West 2002);  38 C.F.R. §§ 3.1, 3.5, 3.50, 3.53, 3.102 (2007) 
 




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that as a result of the veteran's 
death, she is entitled to VA death benefits.  The threshold 
requirement for VA death benefits is that the claimant be the 
surviving spouse, child, or parent of the veteran.  
38 U.S.C.A. § 1310, 1311; 38 C.F.R. § 3.5.  The appellant 
claims that she is the veteran's surviving spouse. 

As relevant here, the term "surviving spouse" means a 
person of the opposite sex who was married to a veteran at 
the time of the veteran's death and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation that 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse).  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50.  In order to establish her status as the 
veteran's surviving spouse, the appellant must show that she 
had a valid marriage to the veteran.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  A marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage.  38 U.S.C.A. § 103(c); 38 C.F.R. §§ 3.1(j), 
3.50(b).  

On this record, the appellant has not established either that 
she was married to the veteran or that she lived continuously 
with him after a marriage certificate was procured.  To be 
sure, she submitted to the RO a marriage certificate and 
statements from people who purportedly witnessed that 
ceremony.  See July 2003 Statement by veteran's nephew, I.B.; 
July 2003 Statement by veteran's sister, J.B.; April 2004 
affidavit by Mayor B..  And an April 2001 claim for 
nonservice-connected pension signed by the veteran indicated 
that he was married to the appellant.  But see February 2003 
Improved Pension Eligibility Report (veteran indicated he was 
not married).   

But the eye-witnesses later recanted and swore that they had 
not witnessed a marriage between the appellant and the 
veteran, but were asked to sign the statements by E.R., the 
appellant's boss.  See April 2004 statement by veteran's 
sister, J.B. (no marriage took place; E.R. requested me to 
sign the said statement without explaining its contents and 
promised me money if the appellant's claim would prosper); 
April 2004 statement by veteran's nephew, I.B. (no marriage 
took place because the veteran was bedridden in another town; 
my July 2003 statement was written by someone else but I did 
not understand the contents of the statement).  

The mayor who purportedly officiated at the ceremony changed 
his position and admitted that he lied in his statements.  
First, he claimed that he inadvertently signed the 
certificate when it was slipped into a stack of papers to be 
signed.  See October 2003 Affidavit of Mayor B (I mistakenly 
signed the certificate).  Later, he stated that he had 
performed a marriage ceremony at which the veteran appeared 
with the appellant to be married in his office in front of 
witnesses.  He explained that he had signed the October 2003 
affidavit in order to do well in the local elections.  See 
February 2005 statement by Mayor B.; January 2006 
Certification by Mayor B.  

The appellant herself presents conflicting accounts of 
whether the veteran attended the purported marriage ceremony.  
See September 2004 Deposition of the appellant  (no actual 
wedding ritual occurred between the veteran and the 
appellant; she, without the veteran, merely presented a 
marriage certificate to the mayor for his signature); 
March 2006 Statement by the appellant (we got married before 
the presence of the solemnizing officer).  

Finally, the record contains an undated statement from the 
veteran to the Social Security Administration (SSA), 
explaining that the appellant's boss, E.R., and the 
appellant, who worked as E.R.'s secretary, had come to visit 
him the year before.  They tried to convince him to seek VA 
benefits and took copies of his discharge papers and his 
Social Security number.  At that time, the appellant was a 
stranger to him, and he had never had a conversation with 
her.  Later, while attending a funeral, the veteran's sister-
in-law learned that the appellant was claiming to be married 
to the veteran.  The veteran wrote to SSA asking them to 
prevent the appellant from sharing a portion of his SSA 
benefits.  See also September 2003 Letter to VA from 
veteran's nephew, E.B. (my claim for burial benefits was 
denied because there are no death benefits for single 
veterans, which is the status of my uncle); February 2001 
Letter to VA from the veteran's cousin, J.B. (please do not 
entertain documents filed by E.R. regarding the alleged 
marriage of the veteran with the appellant; the marriage is 
unlawful and was entirely fabricated by E.R.); November 2003 
Letter to VA from the veteran's cousin, J.B. (please do not 
allow unscrupulous people destroy the integrity of the VA by 
stealing taxpayers' money).  

It is the responsibility of the Board to weigh the evidence 
and to determine where to give credit and where to withhold 
the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The 
credibility of witnesses can be impeached by a showing of 
interest, bias, inconsistent statements, bad character, 
facial plausibility, self interest, inconsistency with other 
evidence of record, malingering, desire for monetary gain, 
and demeanor of witnesses.  Caluza v. Brown, 7 Vet. App. 498, 
511-512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  

Here, the purported eye-witnesses to the marriage ceremony 
provided inconsistent statements, so their evidence of the 
marriage is not credible.  The mayor admitted he lied for 
political gain in his first statement, so not only is the 
credibility of his statements impeached on the basis of self-
interest and bad character, but in light of his inconsistent 
statements and his admission that he signs official documents 
without paying attention to what he is signing, the Board 
finds that the marriage certificate he signed is also not 
credible evidence of a marriage between the veteran and the 
appellant.  And the appellant's testimony that a marriage 
took place lacks credibility due to her self-interest, 
inconsistent statements, and desire for monetary gain.  On 
this record, the appellant has not established that she was 
married to the veteran.  

But even if the veteran had married the appellant, the record 
shows that the appellant and the veteran did not live 
continuously from the date on the marriage certificate 
(September 2000) until his death (April 2003).  The 
requirement that there must be continuous cohabitation from 
the date of the marriage until the date of the veteran's 
death will be considered as having been met when the evidence 
shows that any separation was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  
38 C.F.R. § 3.53(a).  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a).  The statement of the 
widow as to the reason for the separation will be accepted in 
the absence of contradictory information.  38 C.F.R. 
§ 3.53(b).  And if the evidence establishes the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the widow 
to desert the veteran, the continuity of the cohabitation 
will not be considered as having been broken. 38 C.F.R. 
§ 3.53(b).  

Here, because, as discussed above, the credibility of the 
testimony of the appellant and her witnesses has been 
impeached due to self-interest, inconsistencies, and desire 
for monetary gain, the record does not establish that the 
veteran and the appellant ever cohabited.  The appellant 
first submitted statements that they were married and lived 
together for a while.  See July 2003 statement by the 
appellant (I lived with my husband for almost a few months); 
July 2003 statement by the veteran's sister, J.B. (after 
their marriage, the veteran and appellant lived together for 
almost a few months).  After the RO requested information 
about their separation (since the evidence, at most, showed 
only that they lived together for a short time), she 
submitted statements that the veteran had given her 
permission to take a vacation.  See November 2003 statement 
by the appellant (I was taking care of my husband but because 
of the situation with his niece, he gave me permission to 
leave and have a vacation; he couldn't come because he was 
too old); November 2003 statement by veteran's sister, I.B. 
(after their marriage, they lived together but due to the not 
good relationship with the veteran's niece, the appellant 
received permission from the veteran to leave for a moment 
and have a vacation).  In a deposition, she testified that 
they lived together as husband and wife for eight months, but 
much of that time she stayed in another town. See 
September 2004 Deposition of the appellant.  Since the date 
on the marriage certificate is September 2000 and the veteran 
died in April 2003, the appellant is thus suggesting that she 
was on vacation for 23 months.  

But in a statement received by the RO in March 2002 that 
apparently refers to the appellant's claim that they were 
married, the veteran indicated that after  E.R. and the 
appellant "played another Filipino style trick or 
deception," they "disappeared like apparitions" and never 
saw the veteran again.  There also is evidence that the 
appellant lived in another town and did not attend the 
veteran's funeral.  See November 2003 Letter to VA from the 
veteran's cousin, J.B. (the appellant did not come to the 
veteran's funeral); April 2004 Affidavit by the veteran's 
niece, I.B. (the appellant did not attend the veteran's 
funeral).  

Due to the inconsistencies of the statements, her failure to 
attend the veteran's funeral, and her unbelievable 
explanation that her two year absence from the veteran's home 
was due to a vacation, the evidence submitted by the 
appellant on this issue lacks any credibility.  On this 
record, the appellant has failed to establish that she and 
the veteran lived together continuously from the date of 
their purported marriage until his death.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Since all of the evidence submitted by the 
appellant is not credible, there is no reasonable doubt to 
resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  



Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

The RO's May 2003 letter describing the evidence needed to 
support the appellant's  claim was timely mailed before the 
December 2004 decision.  Not all required notice about the 
appellant's claim on the merits was provided in that letter.  
Although the appellant has not raised any notice issues, the 
failure to provide complete, timely notice to the claimant 
raises a presumption of prejudice, so that VA has the burden 
to establish that the claimant was not, in fact, prejudiced 
by the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the appellant was not prejudiced by the flaws in the 
original May 2003 letter because those flaws pertained to the 
merits of substantiating a DIC claim.  Since the appellant 
has been found to be ineligible to receive the benefits she 
was seeking-because she does not qualify as a surviving 
spouse of the veteran--even if she had been given proper 
notice of what service-connected disabilities the veteran had 
at the time of his death, the effective date of a claim, and 
the evidence needed to substantiate a claim for a DIC 
benefits and had also submitted evidence of a connection 
between the veteran's death and his military service, she 
could not have been granted a DIC award.  Thus, she was not 
prejudiced by those flaws in the May 2003 notice letter. 

Of course, the appellant was provided with timely notice of 
what evidence was needed to substantiate her claim that she 
was the surviving spouse of the veteran.  In July 2003 and in 
November 2003, she was notified that she needed to submit 
evidence to establish that she was married to the veteran and 
that they had lived continuously from the time of the 
marriage until the veteran's death.  The letters identified 
what evidence VA had obtained, what evidence the appellant 
was expected to provide, and notified her that she needed to 
explain why her address was different from the veteran's at 
the time of his death and submit evidence whether they had 
lived continuously from the date of the marriage until his 
death.  The RO provided questions for the appellant to answer 
so that she might establish her status as a surviving spouse.   

With respect to the appellant's status as a surviving spouse, 
the July 2003 and November 2003 letters did not invite the 
appellant to provide VA with any evidence in her possession 
that pertained to the claim.  But the record shows that she 
was not prejudiced by that failure.  First, she did submit 
much evidence to VA to substantiate her claim.  In addition, 
in March 2006, she informed VA that she had no more evidence 
to submit.  Her actions and statement reflect that she had 
actual knowledge that she could submit evidence in her 
possession to VA.  Thus, she was not prejudiced by VA's 
failure to invite her to submit evidence in her possession to 
the RO.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The appellant asked that VA treatment 
records be obtained and they are in the claims folder.  Since 
there are no outstanding requests for assistance, VA 
fulfilled its duty to assist the appellant.  


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for purposes of receiving VA benefits is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


